Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Hill (US 20100061799 A1).
Regarding Claim 1, Hill discloses:
a quick-change coupler device (10) for coupling and uncoupling implement attachments to and from construction site equipment, the device comprising:
a carrier assembly,
first receiving members (20) disposed on one side of the carrier assembly for receiving a first coupling member (126),
second receiving members (22) disposed on the other side of the carrier assembly for receiving a second coupling member (120),
a locking unit (30) dedicated to the second receiving members and movable between a release position (Fig. 2) and a locking position (Fig. 1), and
a catch unit (40) disposed on the carrier assembly for catching the implement attachment [0030],
wherein the catch unit comprises at least one catch hook [portion of catch unit which engages with the first coupling member to retain the coupling member] which is swivel-mounted on the carrier assembly (Fig. 1 & Fig. 2) and on which a control member (41 & 43 & 47) for controlling swivel movement of the at least one catch hook [0027] between a folded-in position (Fig. 1), in which the at least one catch hook surrounds the first receiving members (Fig. 1), and a folded-out position (Fig. 2), in which the implement attachment can be changed, is disposed, said control member being designed to be actuated by the first coupling member and being actuated independently of the locking unit [0027 & 0032 & 0036 & 0038 & 0041 & 0042 & 0043 & 0045 & 0046 & 0047 & 0048 & 0049].
Regarding Claim 2, Sikorski discloses:
the control member is configured in the form of an extension piece of the catch hook which projects in a direction of the first receiving member and which has an upper control surface for abutting the first coupling member engaged in the first receiving member (Fig. 1 & Fig. 2).
Regarding Claim 3, Sikorski discloses:
the carrier assembly has a recess for receiving the control member when the catch hook is in the folded-in position (Fig. 2).
Regarding Claim 4, Sikorski discloses:
the catch unit comprises two catch hooks which are swivelably disposed on the first receiving members of the carrier assembly (Fig. 1 & Fig. 4).
Regarding Claim 5, Sikorski discloses:
the catch hook is designed in the form of a semicircle so as to, in the folded-in position, surround and grasp the first coupling member engaged in the first receiving members (Fig. 1).
Regarding Claim 6, Sikorski discloses:
disposed on the lower surface of the catch hook is a stop surface for abutting a front-end abutment surface of the carrier assembly (Fig. 1).
Regarding Claim 7, Sikorski discloses:
disposed on the upper end of the catch hook is an abutment surface for abutting a complementary mating surface of the carrier assembly (Fig. 1).
Regarding Claim 8, Sikorski discloses:
the catch hook is swivel-mounted about a transverse axis on a connecting strip of the carrier assembly [0026 & 0028] (Fig. 1 & Fig. 2).
Regarding Claim 9, Sikorski discloses:
the connecting strip comprises a cross bore and wherein the catch hook comprises receiving bores for receiving the transverse axis [0026 & 0028 & 0030 & 0034 & 0037].
Regarding Claim 10, Sikorski discloses:
the transverse axis is secured relative to the carrier assembly by a pin to prevent the transverse axis from falling out or twisting [0026 & 0028 & 0030 & 0034 & 0037].
Regarding Claim 11, Sikorski discloses:
the connecting strip juts out into a gap between two projecting legs of the catch hook twisting [0026 & 0028 & 0030 & 0034 & 0037]  (Fig. 4).
Regarding Claim 12, Sikorski discloses:
a quick-change coupler system comprising the quick-change coupler device of Claim 1 [see rejection of Claim 1] and an adapter coupleable to the quick-change coupler device [0023 & 0024 & 0025 & 0032] (Fig. 6). which a control member (41 & 43 & 47) for controlling swivel movement of the at least one catch hook [0027]
Regarding Claim 13, Sikorski discloses:
the implement attachment is able to initiate a swivel movement of the catch hook via the control member [0027 & 0032 & 0036 & 0038 & 0041 & 0042 & 0043 & 0045 & 0046 & 0047 & 0048 & 0049].
Regarding Claim 14, Sikorski discloses:
a quick-change coupler device for coupling and uncoupling an implement attachment to and from construction equipment, the device comprising:
a carrier assembly,
a first receiving member (20) disposed on one side of the carrier assembly for receiving a first coupling member (126),
a second receiving member (22) disposed on the other side of the carrier assembly for receiving a second coupling member (120),
a locking unit (30) dedicated to the second receiving member and movable between a release position (Fig. 2) and a locking position (Fig. 1), and
a catch unit (40) disposed on the carrier assembly for catching the implement attachment [0030],
wherein the catch unit comprises a catch hook [portion of catch unit which engages with the first coupling member to retain the coupling member] which is swivel-mounted on the carrier assembly (Fig. 1 & Fig. 2) and on which a control member (41 & 43 & 47) for controlling swivel movement of the catch hook [0027] between a folded-in position (Fig. 1)  and a folded-out position (Fig. 2) is disposed,
in the folded-in position, the catch hook surrounds the first coupling member engaged in the first receiving member (Fig. 1),
in the folded-out position (Fig. 2), the implement attachment can be changed, and
the control member is designed to be actuated by the first coupling member and is actuated independently of the locking unit [0027 & 0032 & 0036 & 0038 & 0041 & 0042 & 0043 & 0045 & 0046 & 0047 & 0048 & 0049].
Regarding Claim 15, Sikorski discloses:
the folded-in position, the catch hook encloses the first receiving member that receives the first coupling member (Fig. 1).
Regarding Claim 16, Sikorski discloses:
the control member ensures that the catch hook can be moved into the folded-out position only if the first coupling member is correctly positioned in the catch hook (Fig. 1 & Fig. 2 & Fig. 3).
Regarding Claim 17, Sikorski discloses:
the catch unit further comprises a second catch hook which is swivel-mounted on the carrier assembly (Fig. 1 & Fig. 4).
Regarding Claim 18, Sikorski discloses:
a quick-change coupler device for coupling and uncoupling an implement attachment to and from construction equipment, the device comprising:
a carrier assembly,
a first receiving member (20) disposed on one side of the carrier assembly for receiving a first coupling member (126),
a second receiving member (22) disposed on the other side of the carrier assembly for receiving a second coupling member (120),
a locking unit (30) dedicated to the second receiving member and movable between a release position (Fig. 2) and a locking position (Fig. 1), and
a catch unit (40) disposed on the carrier assembly for catching the implement attachment [0030],
wherein the catch unit comprises a catch hook [portion of catch unit which engages with the first coupling member to retain the coupling member] which is swivel-mounted on the carrier assembly (Fig. 1 & Fig. 2) and on which a control member (41 & 43 & 47) for controlling swivel movement of the catch hook [0027] between a folded-in position (Fig. 1)  and a folded-out position (Fig. 2) is disposed,
the control member is designed to be actuated by the first coupling member and is actuated independently of the locking unit [0027 & 0032 & 0036 & 0038 & 0041 & 0042 & 0043 & 0045 & 0046 & 0047 & 0048 & 0049].
Response to Arguments
Applicant’s arguments with respect to Claim 1-12 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652